                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION



DETAILXPERTS FRANCHISE
SYSTEMS, LLC,                       Case No. 18-11823
     Plaintiff,
                                    Honorable Victoria A. Roberts
     v.

TKTM ENTERPRISES, LLC,
et al.
     Defendants.

DETAILXPERTS FRANCHISE
SYSTEMS, LLC,                       Case No. 19-10037
     Plaintiff,
                                    Honorable Victoria A. Roberts
     v.

DECK, et al.
     Defendants.

DETAILXPERTS FRANCHISE              Case No. 19-12607
SYSTEMS, LLC,
                                    Honorable Victoria A. Roberts
     Plaintiff,

     v.

SRQ DETAILERS, et al.

     Defendants.




                                1
      ORDER GRANTING DEFENDANTS’ MOTION TO CONSOLIDATE
                         [ECF No. 43]

     Before the Court is Defendants’ Motion to Consolidate this case with

two other cases: DetailXPerts Franchise Systems, LLC v. Deck, et al., Case

No. 19-10037 and DetailXPerts Franchise Systems, LLC v. SRQ Detailers,

et al., Case No. 19-12607.

     The Court held a telephone hearing and heard argument on

Defendants’ motion on December 19, 2019. Jay Schloff represented Plaintiff

DetailXPerts Franchise Systems, LLC. Peter Greenfeld represented

Defendants TKTM Enterprises, LLC and Tony Coyne. Mr. Greenfeld also

represents the Defendants in the two other cases.

     For reasons stated on the record, the Court GRANTS Defendants’

Motion to Consolidate.

     For docket efficiency, all documents must be filed in the lead case:

DetailXPerts Franchise Systems, LLC v. TKTM Enterprises, LLC, et al., Case

No. 18-11823.

     The Court will set a scheduling conference.

     IT IS ORDERED.

Dated: December 20, 2019                s/ Victoria A. Roberts
                                        Victoria A. Roberts
                                        United States District Judge



                                    2
